DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the phrase:  “the gold nanoparticles”.  However, there are no earlier-recited gold nanoparticles in Claims 11 or 14, from which Claim 17 depends.  Thus, it is unclear whether this phrase is intended to refer to an earlier-recited claim element or is intended to be the first instance of a recited claim element.  The Examiner notes that Claim 17 may have been intended to depend from Claim 16, based on what appears to be a similar relationship between Claim 5 and Claim 4.  For examination, this phrase will be treated as:  “gold nanoparticles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., CN 108089244 A (cited in the IDS of 4/21/2021; citations below [other than to Figures] are to the English translation retrieved from https://worldwide.espacenet.com on 8/13/2022 and attached herewith).
Regarding Claim 1, Liu discloses:  An antireflective lens for infrared rays used in an infrared band, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a lens base part comprising a base refractive material having a refractive index of about 3.0 or greater (substrate shown as layer zero [“0”] having a refractive index of approximately 4.03; FIGS. 1, 2 of Liu and pages 1-3 of the English translation of Liu); and
an antireflective coating part formed on a front surface of the lens base part (layers 1 through 4 formed on a front surface of substrate 0; FIG. 1 of Liu and pages 2-5 of the English translation of Liu);
wherein the antireflective coating part comprises:
a first layer which is applied on a surface of the lens base part and which comprises a first refractive material having a refractive index less than the refractive index of the base refractive material (layer 1 having a refractive index of approximately 2.22, which is less than 4.03; FIGS. 1, 3 and pages 2-3 of the English translation of Liu);
a second layer which is applied on a surface of the first layer and which comprises a second refractive material having a refractive index greater than the refractive index of the base refractive material (layer 2 having a refractive index of approximately 4.19, which is greater than 4.03; FIGS. 1, 4 and pages 2-3 of the English translation of Liu);
a third layer which is applied on a surface of the second layer and which includes a third refractive material having a refractive index corresponding to the refractive index of the first refractive material (layer 3 having a refractive index of approximately 1.67, which corresponds to a refractive index of 2.22; FIGS. 1, 5 and pages 2-3 of the English translation of Liu; the Examiner notes that the term “corresponding to” is a broad term which does not necessarily mean “equal to”, and thus a refractive index of 1.67 corresponds to a refractive index of 2.22 [layer 1 of FIG. 1 of Liu] because the two numbers are within 0.6 of each other, and also because this difference is less than a difference between refractive indices when comparing other layers of Liu, such as the very high refractive indices of the substrate and layer 2); and
a fourth layer which is applied on a surface of the third layer and which includes a fourth refractive material having a refractive index less than the refractive index of the base refractive material and greater than the refractive index of the third refractive material (layer 4 having a refractive index of approximately 1.92, which is less than 4.03, and is greater than 1.67; FIGS. 1, 6 and pages 2-3 of the English translation of Liu).

Regarding Claim 11, Liu discloses:  A method of producing an antireflective lens, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
providing a lens base part comprising a base refractive material having a refractive index of about 3.0 or greater (substrate shown as layer zero [“0”] having a refractive index of approximately 4.03; FIGS. 1, 2 of Liu and pages 1-3 of the English translation of Liu); and
forming an antireflective coating part on a front surface of the lens base part (layers 1 through 4 formed on a front surface of substrate 0; FIG. 1 of Liu and pages 2-5 of the English translation of Liu);
wherein the antireflective coating part comprises:
a first layer which is applied on a surface of the lens base part and which comprises a first refractive material having a refractive index less than the refractive index of the base refractive material (layer 1 having a refractive index of approximately 2.22, which is less than 4.03; FIGS. 1, 3 and pages 2-3 of the English translation of Liu);
a second layer which is applied on a surface of the first layer and which comprises a second refractive material having a refractive index greater than the refractive index of the base refractive material (layer 2 having a refractive index of approximately 4.19, which is greater than 4.03; FIGS. 1, 4 and pages 2-3 of the English translation of Liu);
a third layer which is applied on a surface of the second layer and which includes a third refractive material having a refractive index corresponding to the refractive index of the first refractive material (layer 3 having a refractive index of approximately 1.67, which corresponds to a refractive index of 2.22; FIGS. 1, 5 and pages 2-3 of the English translation of Liu; the Examiner notes that the term “corresponding to” is a broad term which does not necessarily mean “equal to”, and thus a refractive index of 1.67 corresponds to a refractive index of 2.22 [layer 1 of FIG. 1 of Liu] because the two numbers are within 0.6 of each other, and also because this difference is less than a difference between refractive indices when comparing other layers of Liu, such as the very high refractive indices of the substrate and layer 2); and
a fourth layer which is applied on a surface of the third layer and which includes a fourth refractive material having a refractive index less than the refractive index of the base refractive material and greater than the refractive index of the third refractive material (layer 4 having a refractive index of approximately 1.92, which is less than 4.03, and is greater than 1.67; FIGS. 1, 6 and pages 2-3 of the English translation of Liu).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lim et al., US 2010/0180941.
Regarding Claims 9 and 12, Liu does not appear to disclose:  wherein the first layer to the fourth layer of the antireflective coating part are formed using any one solution process or two or more solution processes among a sol-gel process, a Langmuir-Blodgett process, a convective self-assembly process, and a nanoimprinting process.
Lim is related to Liu with respect to multi-layer anti-reflection structures.
Lim teaches:  wherein the first layer to the fourth layer of the antireflective coating part are formed using any one solution process or two or more solution processes among a sol-gel process, a Langmuir-Blodgett process, a convective self-assembly process, and a nanoimprinting process (in an antireflection film 120 an Al.sub.2O.sub.3 layer may be included wherein a deposition method uses a conventional atomic layer deposition method, or a plasma atomic layer deposition method, but may use a sol-gel method for mass production; paragraph [0036] of Lim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the sol-gel process of Lim for at least the formation of the aluminum oxide layer of the anti-reflective structure of Liu because such process enables mass production of the article, as taught in paragraph [0036] of Lim.

Allowable Subject Matter
Claims 2-8, 10, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and assuming satisfactory resolution of the 35 USC 112(b) rejection explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claims 2, 8, 14, 18 and 20, although the prior art discloses various antireflective lens, and methods of producing antireflective lens, including:


    PNG
    media_image1.png
    188
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    574
    media_image2.png
    Greyscale


AND


    PNG
    media_image3.png
    275
    571
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    161
    572
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps and/or features further comprising:


    PNG
    media_image5.png
    106
    575
    media_image5.png
    Greyscale


OR


    PNG
    media_image6.png
    80
    572
    media_image6.png
    Greyscale


OR


    PNG
    media_image7.png
    109
    575
    media_image7.png
    Greyscale



With respect to Claims 10 and 13, although the prior art discloses various antireflective lens, and methods of producing antireflective lens, including:


    PNG
    media_image1.png
    188
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    574
    media_image2.png
    Greyscale


    PNG
    media_image8.png
    110
    574
    media_image8.png
    Greyscale


AND


    PNG
    media_image9.png
    136
    573
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    139
    576
    media_image10.png
    Greyscale


    PNG
    media_image4.png
    161
    572
    media_image4.png
    Greyscale


    PNG
    media_image11.png
    110
    575
    media_image11.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps and/or features further comprising:


    PNG
    media_image12.png
    138
    576
    media_image12.png
    Greyscale


With respect to Claims 3-7, 15-17 and 19, these claims each depend from Claim 2 or Claim 14, or Claim 18, and are therefore allowable for at least the reasons stated above, assuming satisfactory resolution of the 35 USC 112(b) rejection explained above.

Related Art
The following reference is cited to show a mutli-layer anti-reflective structure which is similar to the present invention, but which does not appear to disclose a fourth layer having a refractive index greater than the refractive index of its third layer:  U.S. Pat. No. 10,254,445 to Khan et al.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872